1. Gender mainstreaming in EU external relations (
- Before the vote
rapporteur. - Mr President, the EU and its Member States have committed themselves to pursuing gender equality and women's empowerment as one of the key priorities of the international agenda.
Yet, closer inspection reveals that the practical implementation of gender mainstreaming in the EU's external policies is still weak. For instance, only eight of the 27 Member States have adopted national action plans on the implementation of UN Security Council Resolution 1325.
Furthermore, women are still seriously underrepresented in high-level posts in the Commission and the Council. In fact, there is not a single female EU special representative at the moment. For this reason, the report stresses that the EU needs to fully implement its commitments in this field. For instance, the Commission should speed up its work on an EU action plan on gender equality. I am convinced that this is key to strengthening the gender dimension in EU foreign policy.
Let me conclude by saying that women's rights are part of the broader concept of human and civic rights. Without addressing gender equality and promoting women's rights in the EU's foreign policy, that policy cannot be effective.
(Applause)